Citation Nr: 1402717	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES


1.  Whether new and material evidence has been presented to reopen the claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to September 1942 with the Philippine Commonwealth Army and from March 1945 to June 1946 with the Recognized Guerrillas and Combination Service.  He was also a former Prisoner of War (POW) from April 1942 to September 1942.  The appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2011 rating decision of the Department of Veterans Affairs (VA) Manila Regional Office (RO) in Pasay City, Philippines, which denied the appellant's request to reopen her claim for entitlement to service connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to nonservice-connected death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1965 rating decision, the RO denied service connection for the cause of the Veteran's death; the appellant did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period. 

2.  Evidence associated with the claims file since the June 1965 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The June 1965 rating decision, in which the RO denied service connection for the cause of the Veteran's death, is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).

2.  As evidence pertinent to the claim for service connection for the cause of the Veteran's death, received since the RO's June 1965 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The law provides that the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In the decision below, the Board has reopened the appellant's claim for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the appellant was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

II.  New and Material Evidence

In June 1965, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant was informed of the decision, but the appellant did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal period.  The RO's June 1965 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's June 1965 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record for the June 1965 rating decision included a copy from the Record of the Register of Death for the Veteran, a certificate of death, service treatment records,  and service personnel records.

The basis for the RO's June 1965 denial was that the evidence did not show that the Veteran's death was due to a service-connected disease or injury.

The appellant submitted a statement in support of her claim requesting service connection for the cause of the Veteran's death, which was received by VA in May 2011.  In this statement, the appellant indicated, for the first time, that leading up to his death, the Veteran complained of severe pain at the site of his gunshot wound from World War II, which had previously been rated as service connected.  As a lay person, the appellant is competent to comment upon her personal observations and the Veteran's described symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the appellant's statement constitutes new and material evidence sufficient to reopen her claim for service connection for the cause of the Veteran's death.  First, the Board finds that the appellant's statement is "new," as the appellant did not submit or present any statements regarding the Veteran's described symptoms at the time of the prior June 1965 rating decision.  The Board also finds that the appellant's statement is "material," in that it relates to an unestablished fact necessary to substantiate the claim, specifically, whether the Veteran's death was due to a service-connected disease or injury.  The evidence is also neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and raises a reasonable possibility of substantiating the claim.  The record also contains a version of the Veteran's death certificate, provided after the June 1965 rating decision, which lists both blood poisoning and lobar pneumonia as causes of death.  For purposes of reopening the claim only, this document will be presumed to be a true and correct copy.  See Justus, 3 Vet. App. at 512-513.  When the appellant's statement is viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim, in that a VA examination would be required to resolve the issue of etiology.  See Shade, 24 Vet. App. at 117.

Therefore, the appellant's statement is found to be new and material evidence and the appellant's request to reopen the claim for service connection for the cause of the Veteran's death is granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be adjudicated.
 

ORDER

New and material evidence having been submitted, the claim for service connection for the cause of the Veteran's death is reopened.


REMAND

Reasons for Remand: To identify the true and correct copies of records identifying the Veteran's cause of death, to obtain a medical opinion, and to issue a Statement of the Case (SOC).

The record contains multiple versions of both the Veteran's death certificate and the Veteran's record from the Record of the Register of Death from the Office of the Local Civil Registrar of the municipality of Enrile.  One death certificate lists the Veteran's cause of death as pneumonia lobar right and blood poisoning, with the other listing only, pneumonia, lobar right.  Additionally, the Record of the Register of Death for the Veteran issued in March 1965 lists only pneumonia lobar right as the cause of death, while the Record of the Register of Death for the Veteran issued in June 1975 lists both pneumonia lobar right and blood poisoning, with "& blood poisoning" appearing in a different font and to slightly to the side.  All of these documents, on their face, have been certified as true and correct copies.  Further action must be taken to determine which versions are, in fact, true and correct copies, as the issue of the cause of the Veteran's death is central to the appellant's claim.  On remand, the RO/AMC must identify the true and correct versions of these documents, and, if necessary, obtain a certified copy of the Veteran's death certificate with any amendment(s) and a certified copy of the Record of Register of Death from the appropriate local civil registry.

VA has not yet provided the appellant adequate assistance in support of her claim for entitlement to service connection for the cause of the Veteran's death.  VA's duty to assist includes assessing whether it is necessary to obtain a medical opinion  in support of a claim. When adjudicating a DIC claim, VA is excused from making reasonable efforts to provide assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

In this case, it is possible that a medical opinion would aid the appellant in substantiating her claim.  The appellant, in May 2011, submitted a statement indicating that the Veteran died due to pneumonia and blood poisoning and stating that before the Veteran died, he complained of severe pain at the site of his gunshot wound from WWII, which was previously service connected.  The appellant has submitted the Veteran's death certificate and a document from the Record of the Register of Death indicating the Veteran's cause of death.  As noted above, some uncertainty currently remains as to whether the Veteran's sole cause of death was pneumonia lobar right or whether the cause of death included both pneumonia lobar right and blood poisoning.  After identifying the correct documents from which to determine the Veteran's actual cause of death, a medical opinion should be obtained regarding whether the Veteran's service connected disability was a contributory cause of death, pursuant to 38 C.F.R. §  3.312(c).  

Finally, in a December 2010 rating decision, the Department of Veterans Affairs (VA) Manila Regional Office denied the appellant's claim for nonservice-connected death pension benefits.  The appellant submitted a Notice of Disagreement with this rating decision in September 2011.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to nonservice-connected death pension benefits must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26;  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Identify the true and correct version of the Veteran's death certificate and Record of the Register of Death.  If necessary, obtain a new copy of the Veteran's certified death certificate and Record of the Register of Death with any amendment(s) from the appropriate local civil registrar, and associate them with the file.  Enlist the appellant's help as necessary to ensure that this is done.  

2.  After the aforementioned development has been completed, forward the Veteran's claims file to an appropriate VA medical examiner for review.  The examiner must review all pertinent records associated with the claims file, including but not limited to the Veteran's service treatment records, the records regarding the Veteran's cause of death, as certified as correct and true copies during the prior development, and the appellant's May 2011 statement that the Veteran experienced severe pain at the site of his service-connected gunshot wound prior to death.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this opinion. 

Thereafter, the examiner must comment as to whether it was at least as likely as not that the Veteran's service-connected disability (residuals of gunshot wound right leg) was a principal or contributory cause of his death.   

The Board is particularly interested in an explanation/discussion as to whether the Veteran's service-connected gunshot residuals involved active processes affecting vital organs and whether it contributed to his cause(s) of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to the extent that would render the Veteran less capable of resisting the effects of either disease or injury primarily causing his death. 

(The term "principal cause of death" means the primary cause of death that singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.) 

(The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.  It is not sufficient that a disorder may have casually shared in producing death, but rather there must be a causal connection.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completion of the aforementioned development, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

4.  Issue a statement of the case addressing the issue of entitlement to nonservice-connected death pension benefits.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO is free to undertake any additional development deemed necessary with respect to that issue.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


